
	

113 S413 IS: Human Trafficking Reporting Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 413
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Cornyn (for himself,
			 Mr. Blumenthal, Mr. Portman, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to include human trafficking as a part 1 violent crime for purposes of
		  the Edward Byrne Memorial Justice Assistance Grant Program.
	
	
		1.Short titleThis Act may be cited as the
			 Human Trafficking Reporting Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Human trafficking
			 is a form of modern-day slavery.
			(2)According to the
			 Trafficking Victims Protection Act of 2000 severe forms of trafficking
			 in persons means—
				(A)sex trafficking in
			 which a commercial sex act is induced by force, fraud, or coercion, or in which
			 the person induced to perform such act has not attained 18 years of age;
			 or
				(B)the recruitment,
			 harboring, transportation, provision, or obtaining of a person for labor or
			 services, through the use of force, fraud, or coercion for the purpose of
			 subjection to involuntary servitude, peonage, debt bondage, or slavery.
				(3)There is an acute
			 need for better data collection of incidents of human trafficking across the
			 United States in order to effectively combat severe forms of trafficking in
			 persons.
			(4)The State
			 Department’s 2012 Trafficking in Persons report found that—
				(A)the United States
			 is a source, transit and destination country for men, women, and
			 children, subjected to forced labor, debt bondage, domestic servitude and sex
			 trafficking,; and
				(B)the United States
			 needs to improve data collection on human trafficking cases at the
			 federal, state and local levels.
				(5)The International
			 Organization for Migration has reported that in order to effectively combat
			 human trafficking there must be reliable and standardized data, however, the
			 following barriers for data collection exist:
				(A)The illicit and
			 underground nature of human trafficking.
				(B)The reluctance of
			 victims to share information with authorities.
				(C)Insufficient human
			 trafficking data collection and research efforts by governments
			 worldwide.
				(6)A
			 2009 report to the Department of Health and Human Services entitled Human
			 Trafficking Into and Within the United States: A Review of the Literature found
			 that the data and methodologies for estimating the prevalence of human
			 trafficking globally and nationally are not well developed, and therefore
			 estimates have varied widely and changed significantly over
			 time.
			(7)The Federal Bureau
			 of Investigation compiles national crime statistics through the Uniform Crime
			 Reporting Program.
			(8)Under current law,
			 State and local governments receiving Edward Byrne Memorial Justice Assistance
			 grants are required to share data on part 1 violent crimes with the Federal
			 Bureau of Investigation for inclusion in the Uniform Crime Reporting
			 Program.
			(9)The addition of
			 severe forms of trafficking in persons to the definition of part 1 violent
			 crimes will ensure that statistics on this heinous crime will be compiled and
			 available through the Federal Bureau of Investigation’s Uniform Crime
			 Report.
			3.Human trafficking to
			 be included in part 1 violent crimes for purposes of Byrne grantsSection 505 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the
			 following new subsection:
			
				(i)Part 1 violent
				crimes To include human traffickingFor purposes of this section, the term
				part 1 violent crimes shall include severe forms of trafficking in
				persons, as defined in section 103(8) of the Trafficking Victims Protection Act
				of 2000 (22 U.S.C.
				7102(8)).
				.
		
